DETAILED ACTION
This communication is response to the application filed 05/19/2020. Claims 1-21 are pending and presented for examination. A preliminary amendment submitted 01/15/2021 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2020 and 09/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 objected to because of the following informalities:  “loading only the one or more or the task-specific parts” recited in line 3 seems to be typo of “loading only the one or more of the task-specific parts”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7-12, 15-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over “Dynamic Deep Neural Networks: Optimizing Accuracy-Efficiency Trade-Offs by Selective Execution” by Lanlan Liu et al. (hereafter Lanlan), see IDS dated 09/21/2020 in view of US Pub. 2018/0336463 to Bloom et al. (hereafter Bloom).

Regarding claim 1, Lanlan discloses a method (see Lanlan, Fig 1; page 1, section 1, first two paragraphs; pages 3-4, section III), comprising: 
receiving input data at a trained machine learning model that includes a common part and task-specific parts (see Lanlan, Fig 1: the machine learning model is referred to as                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                            N
                            N
                        
                    . A particular realization of this model is schematically depicted on the left-hand side of Fig 1 on page 2: It comprise three so-called functions nodes N1, N2 and D. The function node Ni discloses the common part of the depicted                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                            N
                            N
                        
                     example, and the two blocks N2 and D disclose its task-specific parts. The received input data is depicted in form of a solid arrow which is pointing towards N1; Fig 3 on page 6 schematically depicts alternative realizations of                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                            N
                            N
                        
                     in a non-exhaustive way); 
receiving an execution instruction that identifies one or more processing tasks to be performed (see Lanlan, Fig 1, see the two dashed arrows in the                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                            N
                            N
                        
                     example that is schematically depicted on the left-hand side of Fig 1 on page 2; page 1 section 1, second paragraph: the controller Q outputs a binary decision on whether module N1 executes); 
processing the input data using the common part of the trained machine learning model to generate intermediate data (see Lanlan, Fig 1, see                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                            N
                            N
                        
                     that is schematically depicted on the left-hand side of Fig 1); and 
Lanlan implicitly disclose processing the intermediate data using one or more of the task-specific parts of the trained machine learning model based on the execution instruction to generate one or more outputs (see Lanlan, Fig 1, see                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                            N
                            N
                        
                     that is schematically depicted on the left-hand side of Fig 1).
However, Bloom discloses processing the input data using the common part of the trained machine learning model to generate intermediate data and processing the intermediate data using one or more of the task-specific parts of the trained machine learning model based on the execution instruction to generate one or more outputs (see Bloom, Fig 7 and Fig 8; ¶ 0026: In another instance, the remote ML model component 134 may comprise an initial portion (e.g., half) of a neural network that generates intermediate neural network output data based on input data, and the inference ML model component 144 may comprise a final portion (e.g., half) of a neural network that generates result data based on intermediate neural network output data; ¶ 0055: the initial layers 612 receive input data 640 via the input layer 616 and produce intermediate neural network output data 650, and the final layers 614 receive the intermediate neural network output data 650 and produce result data 660, which may be a representation of the input data 640. As described herein, the intermediate neural network output data 650 may be encrypted prior to be being communicated from the first ML model component 620 to the second ML model component 630. Additionally, the intermediate neural network output data 650 may be sent with metadata 652 relating to the intermediate neural network output data 650, such as information regarding the first ML model component 620 that generated the intermediate neural network output data 650. By the method 600, the neural network 610 is split into a first ML model component 620 and a second ML model component 630 such that the first ML model component 620 comprises the initial layers 612 of the neural network 610, and the second ML model component 630 comprises the final layers 614 of the neural network 610; ¶ 0066: the method 800 continues with operation 808, where input data is processed using the second ML model component to generate intermediate neural network output data. As described herein, the input data can comprise data that is specific to the domain (e.g., medical imaging) upon which the ML model was generated and trained at operation 802; ¶ 0064; ¶ 0067).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Bloom and incorporate it into the system of Lanlan to achieve efficient and secured communication (see Bloom, ¶ 0003).

Regarding claim 2, Lanlan in view of Bloom discloses the method of claim 1, wherein processing the intermediate data using the one or more of the task-specific parts of the trained machine learning model based on the execution instruction includes evaluating a conditional instruction for each of the task-specific parts of the trained machine learning model to determine whether to initiate execution of each of the task- specific parts of the trained machine learning model (see Lanlan, page 1, section 1, 2nd paragraph and pages 3-4, section 3, last paragraph: the controller Q outputs a binary decision on whether module N2 executes).

Regarding claim 3, Lanlan in view of Bloom discloses the method of claim 1, wherein processing the intermediate data using the one or more of the task-specific parts of the trained machine learning model based on the execution instruction includes causing execution of one or more of the task-specific parts of the trained machine learning model based on the execution instruction (see Lanlan, page 1, section 1, 2nd paragraph and pages 3-4, section 3, last paragraph: the controller Q outputs a binary decision on whether module N2 executes).

Regarding claim 4, Lanlan in view of Bloom discloses the method of claim 1, wherein processing the intermediate data using the one or more of the task-specific parts of the trained machine learning model based on the execution instruction includes suppressing execution of one or more of the task-specific parts of the trained machine learning model based on the execution instruction (see Lanlan, page 1, section 1, 2nd paragraph and pages 3-4, section 3, last paragraph: the controller Q outputs a binary decision on whether module N2 executes).

Regarding claim 7, Lanlan in view of Bloom discloses the method of claim 1, further comprising: defining a linear execution order including the common part of the trained machine learning model and the one or more of the task-specific parts of the trained machine learning model based on the execution instruction, wherein processing the input data using the common part of the trained machine learning model and processing the intermediate data using the one or more of the task-specific parts of the trained machine learning model is performed according to the linear execution order (see Lanlan, page 1, section 1, 2nd paragraph and pages 3-4, section 3, last paragraph: the controller Q outputs a binary decision on whether module N2 executes).

Regarding claim 8, Lanlan in view of Bloom discloses the method of claim 1, wherein the one or more of the task-specific parts of the trained machine learning model include a first task-specific part of the trained machine learning model and a second task-specific part of the trained machine learning model, and processing the intermediate data using the one or more of the task-specific parts of the trained machine learning model based on the execution instruction includes executing the first task-specific part of the trained machine learning model and the second task-specific part of the trained machine learning model in series (see Lanlan, page 6, Fig 3c: Block N1 discloses the common part; Blocks N1, N3 and N4 disclose the first task-specific part; Blocks N5, N6 and N7 disclose the second task-specific part).

Regarding claim 9, Lanlan in view of Bloom discloses the method of claim 1, wherein the one or more of the task-specific parts of the trained machine learning model include a first task-specific part of the trained machine learning model and a second task-specific part of the trained machine learning model, and processing the intermediate data using the one or more of the task-specific parts of the trained machine learning model based on the execution instruction includes executing the first task-specific part of the trained machine learning model and the second task-specific part of the trained machine learning model in parallel (see Lanlan, page 6, Fig 3b: Block N1 disclose the common part; Block N3 discloses the first task-specific part; Block N5 discloses the second task-specific part).

Regarding claim 10, it is rejected for the same reasons as set forth in claim 1. Although phrased as non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 2. Although phrased as non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 12, it is rejected for the same reasons as set forth in claims 3 and 4. Although phrased as non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claims 3 and 4.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 7. Although phrased as non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 1. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 2. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 18, it is rejected for the same reasons as set forth in claims 3 and 4. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claims 3 and 4.

Regarding claim 21, it is rejected for the same reasons as set forth in claim 7. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Claims 5, 6, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lanlan in view of Bloom and further in view of US Pub. 2020/0019854 to ABRAHAM et al. (hereafter Abraham).

Regarding claim 5, Lanlan in view of Bloom discloses the method of claim 1, but Lanlan does not explicitly disclose wherein processing the intermediate data using the one or more of the task-specific parts of the trained machine learning model based on the execution instruction includes loading only the one or more or the task-specific parts of the trained machine learning model that are identified by the execution instruction.
However, Abraham discloses wherein processing the intermediate data using the one or more of the task-specific parts of the trained machine learning model based on the execution instruction includes loading only the one or more or the task-specific parts of the trained machine learning model that are identified by the execution instruction (see Abraham, ¶ 0020: the one or more ML trained models and the corresponding one or more optimal configuration files are loaded for executing the ML input task).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Abraham and incorporate it into the system of Lanlan to accelerate execution of machine learning based application task (see Abraham, ¶ 0014).

Regarding claim 6, Lanlan in view of Bloom discloses the method of claim 1, but Lanlan does not explicitly disclose wherein processing the intermediate data using the one or more of the task-specific parts of the trained machine learning model based on the execution instruction includes unloading at least some of the task-specific parts of the trained machine learning model.
However, Abraham discloses wherein processing the intermediate data using the one or more of the task-specific parts of the trained machine learning model based on the execution instruction includes unloading at least some of the task-specific parts of the trained machine learning model (see Abraham, ¶ 0047: a trained model is created for an input task in a training phase. Then, a plurality of configuration files is generated for different device conditions for generating plurality of configuration files. Of the plurality of configuration files, an optimal configuration file for each input task is retrieved and stored for future use. When any new ML input task is received by the computing device, the optimal configuration file is retrieved and current device performance data is fed as input to a ML workload dispatcher for sharing the ML input task with one or more processing units; ¶ 0054: a trained ML model and a corresponding optimal configuration is retrieved based on type of the ML task received. It is to be noted that for different types of ML tasks different types of optimal configuration files can be obtained. At step 156, a current performance status of the computing device is determined while executing the machine learning based application task).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Abraham and incorporate it into the system of Lanlan to accelerate execution of machine learning based application task (see Abraham, ¶ 0014).

Regarding claim 13, it is rejected for the same reasons as set forth in claim 5. Although phrased as non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 6. Although phrased as non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 5. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 6. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Us Pub. 2019/0065944 to Hotson et al. discloses shared processing with deep neural networks. The base portion may include a CNN or RNN that performs a task that will benefit each of the specific tasks or subtasks to be performed by the task portions. In one embodiment, at least two of the plurality of task portions are trained on different data sets. When the plurality of task portions are trained on different data sets, the base portion (or common layers) may also be trained sequentially on different data sets by training for a first task based on a first data set of the different data sets while connected to a first of the at least two of the plurality of task portions and training for a second task based on a second data set of the different data sets while connected to a second of the at least two of the plurality of task portions.
US Pub. 2018/0157972 to Hu et al. discloses partially shared neural networks for multiple tasks.
US Patent 10,580,430 to Jain et al. noise reduction using machine learning. The machine learning engine is configured to receive as input the filtered signal, and process the filtered signal to generate an intermediate output.
US Pub. 2019/0311265 to TAMAAZOUSTI et al. discloses method and device for obtaining system for labelling images. Obtaining a first module for labelling images that has been trained by machine learning on a computer on the basis of a first training corpus comprising first images associated with first labels, in such a way that, when the first module receives, as an input, one of the first images, the first module provides an output consistent with the first label associated with this first image in the first training corpus.
US Pub. 2021/0266383 to BITO et al. discloses a conversion system according to the present invention is connected with a client device and a server via the client device and a network, and generates output data by performing conversion processing on input data based on a trained model obtained by machine learning, the client device including: an input-side conversion processing unit that is a part of the trained model extending from an input layer to a first middle layer of the trained model, and performs conversion processing based on the input data to generate a first intermediate output of the first middle layer of the trained model; a client-side transmitting unit that transmits the first intermediate output to the server.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464